DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “the pellet” instead of “the sensitive temperature pellet” as well as many of the clauses objected to in the claims below where the errors from the claims align with errors in the specification.

Claim Objections

Claims 1-4 are objected to because of the following informalities: 
Claim 1 Ln.2: the clause: “an open end and a bottom” should be amended to recite “an open end and a bottom of the metal case” in order to clearly define the scope of the bottom as separate from that of the bottom of the movable contact plate.
Claim 1 Lns.2-3: the clause “the opposite end” should be amended to recite “an opposite end” in order to establish antecedent basis for the opposite end.

Claims 1 and 3-4: the clauses “the pellet” should be amended to recite “the temperature sensitive pellet” in order to maintain antecedent basis with the temperature sensitive pellet previously recited in claim 1.
Claim 1 Lns.15-16: the clause “in such a manner that below a fuse cutoff operation temperature” should be amended to recite “in such a manner than below the fuse cutoff operation temperature” because the antecedent basis for the fuse cutoff operation temperature was previously recited in claim 1.
Claim 1 Ln.18: the clause “spontaneously with the fixed terminal” should be amended to recite “spontaneously with a fixed terminal” in order to establish antecedent basis for the fixed terminal.
Claim 1 Ln.28: the clause “the direction” should be amended to recite “a direction” in order to establish antecedent basis for the direction.
Claim 1 Lns.29-30: the clause “and a fixed terminal” should be amended to recite “and the fixed terminal” because the antecedent basis for the fixed terminal was previously recited in claim 1.
Claim 1 Lns.30-31: the clause “fixed terminal (40) having a through hole (41) with an inner wall” should be amended to recite “fixed terminal (40) having a through hole (41) with an inner wall of the through hole” in order to clearly define the scope of the inner wall of the through hole as separate from that of the inner wall of the case.
Claim 1 Lns.31-32: the clause “the inner wall (11) of the case” should be amended to recite “an inner wall (11) of the case” in order to establish antecedent basis for the inner wall of the case.
Claim 1 Ln.38 and Ln.41: the clauses “bottom (51) attached” and “bottom (51) and” should be amended to recite “bottom (51) of the movable contact element attached” and “bottom (51) of the 
Claim 1 Ln.38: the clause “attached to a lower end” should be amended to recite “attached to the lower end” because the antecedent basis for lower end was previously recited in claim 1.
Claim 1 Ln.43: the clause “to form movable contact point” should be amended to recite “to form a movable contact point”.
Claim 1 Lns.43-44: the clause “the outer surface” should be amended to recite “an outer surface” in order to establish antecedent basis for the outer surface.
Claim 1 Ln.45: the clause “the largest diameter” should be amended to recite “a largest diameter” in order to establish antecedent basis for the largest diameter.
Claim 1 Ln.45: the clause “the upper end” should be amended to recite “an upper end” in order to establish antecedent basis for the upper end.
Claim 1 Lns.46-47: the clause “the inner diameter” should be amended to recite “an inner diameter” in order to establish antecedent basis for the inner diameter.
Claim 1 Lns.48-49: the clause “the smallest diameter” should be amended to recite “a smallest diameter” in order to establish antecedent basis for the smallest diameter.
Claims 1 and 4: the clause “the bottom (51) of the movable contact plate (53)” should be amended to recite “the bottom (51) of the movable contact element” because the antecedent basis for the bottom (51) was previously establish in claim 1 with respect to the movable contact element.
Claim 2 Ln.3: the clause “the circumference” should be amended to recite “the circumferential edge of the bottom” in order to maintain antecedent basis with the circumference established previously in claim 1. In the event that the circumference is being claimed a further limitation to an additional circumference, the claim language should clearly reflect that. 

Claim 3 Ln.4: the clause “the bottom surface of the pellet” should be amended to recite “a bottom surface of the pellet” in order to establish antecedent basis for the bottom surface.
Claim 4 Ln.2: the clause “the bottom wall” should be amended to recite “the bottom” in order to maintain antecedent basis with the bottom of the case previously recited in claim 1. In the event that the bottom wall of the case is being claimed as a further limitation to the bottom of the case, the claim language should clearly reflect that and introduce the bottom wall as a new claim element.
Claim 4 Lns.3-4: the clause “the top surface of the pellet” should be amended to recite “a top surface of the pellet” in order to establish antecedent basis for the top surface.
Claim 4 Lns.5-6: the clause “the upper end of the first spring” should be amended to recite “an upper end of the first spring” in order to establish antecedent basis for the upper end.
Claims 2-4: the clause “The thermal fuse of claim 1” should be amended to recite “The temperature sensitive pellet type thermal fuse” in order to maintain antecedent basis with the temperature sensitive pellet type thermal fuse previously recited in claim 1.  
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims (e.g., grammar, spelling, antecedent basis, parallel nomenclature, etc.).  Appropriate correction is required.

Allowable Subject Matter

Claims 1-4 would be allowed upon obviation of the objections as explained above
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in independent claim 1, and at least in part, because claim 1 recites the limitations:
“a fixed terminal (40) having a through hole (41) with an inner wall…the largest diameter (D53) at the upper end of the movable contact plate (53) is configured to be larger than a diameter (D41) of the through hole (41) of the fixed terminal (40), and the smallest diameter (D51) at the bottom (51) of the movable contact plate (53) being configured to be smaller than the diameter (D41) of the through hole (41) of the fixed terminal (40)”.
The aforementioned limitations, in combination with all remaining limitations of respective claim 1, are believed to render said independent claim 1, and all claims depending therefrom, allowable over the prior art of record, taken alone or in combination, subject to the obviation of the objections as noted above.
Regarding claim 1, Ebensteiner et al. (US Patent 3,274,361) discloses (Figs.1-2) a temperature sensitive pellet type thermal fuse (Fig.1) comprises: a metal case (10) having an open end (end of 10 with 68) and a bottom (bottom of 10 opposite from the open end) at the opposite end (end with the bottom); a first lead wire (64) connected to the bottom of the case to electrically connect to the case (10 is metallic and 64 connects to it electrically); a second lead wire (68) fixed to the open end of the case so as to be insulated from the case by an insulating bush (54 and 40, Col.2, Ln.52) and having a fixed contact point (point of 48 allowing 68 to contact 22) on an end (end of 68) placed inside the insulating bush (end of 68 is inside 40); a temperature sensitive pellet (20, Col.2, Lns.10-17) installed in the case in such a manner that the pellet maintains a predetermined height (height of the pellet prior to melting) below a fuse cutoff operation temperature (temperature the pellet melts at, Col.3 Lns.9-10) and melts above the fuse cutoff operation temperature (Col.2, Lns.1-3); a movable terminal (22) movably installed in the case and operating in such a manner (manner 22 operates) that below a fuse cutoff operation 
However, Ebensteiner fails disclose, at least, the aforementioned allowable subject matter of independent claim 1 noted above.
The other cited prior art references teach a first spring biasing the movable terminal so as to render the movable terminal in contact with the second lead wire below the fuse cutoff operation temperature; wherein the movable terminal has a movable contact element at a lower end having a bottom attached to a lower end of the movable terminal and a movable contact plate, the movable contact plate obliquely extended upwardly from a circumferential edge of the bottom, wherein the largest diameter at the upper end of the movable contact plate is configured to be smaller than the inner diameter of the case. However, absent impermissible hindsight and/or without rendering any of the prior art devices inoperable for their intended purpose, none of the prior art references of record, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Finally, the Office has not identified any double-patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the following formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). Therefore, no broadening claim amendments will be entered.
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


See next page→

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835